In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Spodek, J.), entered February 7, 1992, which granted the defendant’s motion for summary judgment dismissing the complaint for lack of personal jurisdiction.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since summary judgment on the merits has been awarded to the defendant in a companion appeal (see, Maschio v Builders Transp., 201 AD2d 627 [decided herewith]), the instant appeal must be dismissed as academic. Mangano, P. J., Balletta, Friedmann and Florio, JJ., concur.